             Case 5:20-cv-00843-J Document 7 Filed 10/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

SALWAN ALI ABED ALDULAIMI,                           )
                                                     )
                Plaintiff,                           )
                                                     )
v.                                                   )        Case No. CIV-20-843-J
                                                     )
DEPARTMENT OF JUSTICE, and                           )
THE STATE OF MARYLAND,                               )
                                                     )
                Defendants.                          )

                                                ORDER

        Plaintiff filed a “federal question” Complaint alleging, with liberal construction, that he is

being stalked and targeted by the FBI. [Doc. No. 1]. Plaintiff also filed an application for leave

to proceed in forma pauperis. [Doc. No. 2]. The matter was referred to United States Magistrate

Suzanne Mitchell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 3]. Judge

Mitchell ordered Plaintiff to cure deficiencies in his motion for leave to proceed in forma pauperis

and cautioned Plaintiff that failure to respond could result in dismissal of the action. [Doc. No. 4].

Plaintiff failed to do so, and Judge Mitchell has submitted a Report and Recommendation

recommending the action be dismissed without prejudice. [Doc. No. 5]. Plaintiff has not filed an

objection and has therefore waived any right to appellate review of the factual and legal issues in

the Report and Recommendation. Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).1

Because Plaintiff has failed to comply with the Court’s orders, the Court ADOPTS the Report and




1
 It appears that Plaintiff never received the Report and Recommendation because he failed to update his
address for the Court’s records. [Doc. No. 6]. However, Plaintiff bears the responsibility for updating his
contact information, therefore his inability to receive filings does not alter the outcome in this case. See
Theede v. U.S. Dep’t of Labor, 172 F.3d 1262 (10th Cir. 1999). Further, Plaintiff did receive the Court’s
order to cure his application to proceed in forma pauperis, and he opted to ignore the Court’s order.
           Case 5:20-cv-00843-J Document 7 Filed 10/15/20 Page 2 of 2




Recommendation [Doc. No. 5], DENIES Plaintiff’s application to proceed in forma pauperis [Doc.

No. 2], and DISMISSES Plaintiff’s Complaint [Doc. No. 1] without prejudice.

       IT IS SO ORDERED this 15th day of October, 2020.




                                              2
